Vanguard U.S. Growth Fund Supplement to the Prospectus Dated December 28, 2009 Important Changes to Vanguard U.S. Growth Fund Restructuring of Investment Advisory Team The board of trustees of Vanguard U.S. Growth Fund has restructured the Funds investment advisory team, removing AllianceBernstein L.P. (AllianceBernstein) as an investment advisor and reallocating the assets managed by AllianceBernstein equally between two new advisors to the Fund, Wellington Management Company, LLP (Wellington Management), and Delaware Management Company (d.b.a. Delaware Investments). William Blair & Company, L.L.C. (William Blair & Company), remains as an advisor to the Fund. In addition, effective immediately, James Golan and Tracy McCormick have each assumed the role of Portfolio Manager for the William Blair & Company portion of the U.S. Growth Fund. Mr. Golan and Ms. McCormick will initially co-manage the William Blair & Company portion of the Fund along with John F. Jostrand. It is expected that, as of December 31, 2010, Mr. Jostrand will no longer manage assets for the William Blair & Company portion of the U.S. Growth Fund. William Blair & Company, Delaware Investments, and Wellington Management each independently select and maintain a portfolio of common stocks for the Fund. In addition, as with other Vanguard funds that utilize a multimanager structure, The Vanguard Group, Inc. (Vanguard), will continue to invest a small percentage of the Funds assets in stock index futures and/or shares of exchange-traded funds to facilitate cash flows to and from the Funds advisors. The Funds board of trustees has designated the proportion of Fund assets to be managed by each advisor and may change these proportions at any time. Investment Objective and Fees and Expenses The Funds investment objective will not change. The restructuring of the Funds investment advisory team is expected to result in an increase in the estimated expense ratio for each share class of the Fund for the current fiscal year, to 0.53% from 0.49% for Investor Shares and to 0.34% from 0.30% for Admiral  Shares, based on the net assets for each share class. Despite the increase, the estimated expense ratios remain at a substantial discount to the average expense ratio for large-cap growth funds, which was 1.37% in 2009 (derived from data provided by Lipper Inc.). Prospectus Text Changes The prospectus is revised as follows: In the Fund Summary section, Fees and Expenses is restated as follows: Fees and Expenses The following tables describe the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Investor Shares Admiral Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee None None Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee None None Account Service Fee (for fund account balances below $10,000) $20/year None Annual Fund Operating Expenses 1 (Expenses that you pay each year as a percentage of the value of your investment) Investor Shares Admiral Shares Management Expenses 0.49% 0.31% 12b-1 Distribution Fee None None Other Expenses 0.04% 0.03% Total Annual Fund Operating Expenses 0.53% 0.34% 1 The expenses shown are based on estimated amounts for the current fiscal year. Examples The following examples are intended to help you compare the cost of investing in the Funds Investor Shares or Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. These examples assume that the Shares provide a return of 5% a year and that operating expenses remain as stated. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $54 $170 $296 $665 Admiral Shares 35 In the Fund Summary section, Investment Advisors is restated as follows: Investment Advisors Delaware Management Company (d.b.a. Delaware Investments) Wellington Management Company, LLP William Blair & Company, L.L.C. Portfolio Managers Christopher J. Bonavico, CFA, Vice President, Senior Portfolio Manager, and Equity Analyst at Delaware Investments. He has co-managed a portion of the Fund since October 2010. Christopher M. Ericksen, CFA, Vice President, Portfolio Manager, and Equity Analyst at Delaware Investments. He has co-managed a portion of the Fund since October 2010. Daniel J. Prislin, CFA, Vice President, Senior Portfolio Manager, and Equity Analyst at Delaware Investments. He has co-managed a portion of the Fund since October 2010. Jeffrey S. Van Harte, CFA, Senior Vice President, Chief Investment OfficerFocus Growth Equity at Delaware Investments. He has co-managed a portion of the Fund since October 2010. Andrew J. Shilling, CFA, Senior Vice President and Equity Portfolio Manager of Wellington Management. He has managed a portion of the Fund since October 2010. James Golan, CFA, Principal and Portfolio Manager of William Blair & Company. He has co-managed a portion of the Fund since 2010. John F. Jostrand, CFA, Principal and Portfolio Manager of William Blair & Company. He has managed a portion of the Fund since 2004 (co-managed since 2010). Tracy McCormick, CFA, Principal and Portfolio Manager of William Blair & Company. She has co-managed a portion of the Fund since 2010. In the More on the Fund section, under Security Selection, the description of the advisors is replaced with the following: The Fund uses multiple investment advisors. Each advisor independently selects and maintains a portfolio of common stocks for the Fund. Each advisor employs active investment management methods, which means that securities are bought and sold according to the advisors evaluations of companies and their financial prospects, the prices of the securities, and the stock market and the economy in general. Each advisor will sell a security when it is no longer as attractive as an alternative investment. Although each advisor uses a different process to select securities, under normal circumstances, the Fund will invest at least 80% of its assets in securities issued by U.S. companies. Delaware Investments invests primarily in common stocks of large-capitalization, growth-oriented companies that it believes have long-term capital appreciation potential and are expected to grow faster than the U.S. economy. The advisor uses a bottom-up approach, seeking companies that have large-end market potential, dominant business models, and strong free cash flow generation that is attractively priced compared to the intrinsic value of the securities. Delaware Investments tends to hold a relatively focused portfolio with a limited number of stocks. Wellington Management Company, LLP (Wellington Management), employs a traditional, bottom-up fundamental research approach to identify securities that possess sustainable growth at attractive valuations. Wellington Management identifies companies that have demonstrated above-average growth in the past, then conducts a thorough review of each companys business model. The goal of this review is to identify companies that can sustain above-average growth due to their superior business models as represented by high returns on capital, strong management, and quality balance sheets. A disciplined valuation analysis follows to determine which securities are attractively priced. In managing its portion of the Funds assets, William Blair & Company, L.L.C. (William Blair & Company), uses an investment process that relies on thorough, in-depth fundamental analysis. William Blair & Company invests in companies that it believes are high-quality and have sustainable, above-average growth. In selecting stocks, the advisor considers some or all of the following company criteria: leadership position within the markets served, quality of the products or services provided, marketing capability, return on equity, accounting policies/ financial transparency, and quality/depth of the management team. The Vanguard Group, Inc. (Vanguard), manages a small portion of the Funds assets to facilitate cash flows to and from the Funds advisors. Vanguard typically invests its portion of the Funds assets in stock index futures and/or shares of exchange-traded funds. For more details, see Other Investment Policies and Risks. In the Investment Advisors section, reference to AllianceBernstein is removed and the following is added or amended:  Delaware Investments, 2005 Market Street, Philadelphia, PA 19103, is an investment management firm and a series of Delaware Management Business Trust, which is a subsudiary of Delaware Management Holdings, Inc. (DMHI). DMHI is a subsidiary, and subject to the ultimate control, of Macquarie Group, Ltd. (Macquarie). Macquarie is a Sydney, Australia-headquartered global provider of banking, financial, advisory, and investment services. As of June 30, 2010, Delaware Investments managed approximately $135 billion in assets.  Wellington Management Company, LLP , 75 State Street, Boston, MA 02109, is a Massachusetts limited liability partnership and an investment counseling firm that provides investment services to investment companies, employee benefit plans, endowments, foundations, and other institutions. Wellington Management and its predecessor organizations have provided investment advisory services for over 70 years. As of June 30, 2010, Wellington Management had investment management authority with respect to approximately $544 billion in assets. The Fund pays each of its investment advisors a base fee plus or minus a performance adjustment. Each base fee, which is paid quarterly, is a percentage of average daily net assets managed by the advisor during the most recent fiscal quarter. The base fee has breakpoints, which means that the percentage declines as assets go up. The performance adjustment, also paid quarterly, is based on the cumulative total return of each advisors portion of the Fund relative to that of the Russell 1000 Growth Index over a trailing 36-month period (a 60-month period in the case of William Blair & Company). When the performance adjustment is positive, the Funds expenses increase; when it is negative, expenses decrease. Please note that over time, an advisors relative performance may result in changes in the performance-based fees paid by the Fund, which in turn would result in increases or decreases in the expenses borne by Fund shareholders. Also in the Investment Advisors section, reference to the Portfolio Managers for AllianceBernstein is removed and the following is added to the list of managers primarily responsible for the day-to-day management of the Fund: Christopher J. Bonavico , CFA, Vice President, Senior Portfolio Manager, and Equity Analyst at Delaware Investments. He has worked in investment management since 1988; has managed investment portfolios since joining Delaware Investments in 2005; and has co-managed a portion of the Fund since October 2010. Education: B.S., University of Delaware. Christopher M. Ericksen , CFA, Vice President, Portfolio Manager, and Equity Analyst at Delaware Investments. He has worked in investment management since 1994; has managed investment portfolios since 2004; has been with Delaware Investments since 2005; and has co-managed a portion of the Fund since October 2010. Education: B.S., Carnegie Mellon University. Daniel J. Prislin , CFA, Vice President, Senior Portfolio Manager, and Equity Analyst at Delaware Investments. He has worked in investment management since 1994; has managed investment portfolios since 1996; has been with Delaware Investments since 2005; and has co-managed a portion of the Fund since October 2010. Education: B.S. and M.B.A., University of California at Berkeley. Jeffrey S. Van Harte , CFA, Senior Vice President, Chief Investment OfficerFocus Growth Equity at Delaware Investments. He has worked in investment management since 1980; has managed investment portfolios since 1984; has been with Delaware Investments since 2005; and has co-managed a portion of the Fund since October 2010. Education: B.A., California State University at Fullerton. Andrew J. Shilling , CFA, Senior Vice President and Equity Portfolio Manager of Wellington Management. He has worked in investment management for Wellington Management since 1994; has managed investment portfolios since 2000; and has managed a portion of the Fund since October 2010. Education: B.A., Amherst College; M.B.A., Tuck School of Business, Dartmouth College. James Golan , CFA, Principal and Portfolio Manager of William Blair & Company. He has worked in investment management since 1988; has been with William Blair & Company since 2000; has managed investment portfolios since 2005; and has co-managed a portion of the Fund since 2010. Education: B.A., DePauw University; M.B.A., J.L. Kellogg Graduate School of Management, Northwestern University. John F. Jostrand , CFA, Principal and Portfolio Manager of William Blair & Company. He has worked in investment management since 1979; has been with William Blair & Company since 1993; has managed a portion of the Fund since 2004 (co-managed since 2010). Education: B.A., University of Missouri; M.B.A., University of Michigan. Tracy McCormick , CFA, Principal and Portfolio Manager of William Blair & Company. She has worked in investment management since 1979; has managed investment portfolios since 1992; has been with William Blair & Company since 2003; and has co-managed a portion of the Fund since 2010. Education: B.A. and M.B.A., Michigan State University. CFA ® is a trademark owned by CFA Institute. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 23A 102010 Vanguard U.S. Growth Fund Supplement to the Summary Prospectus Dated December 28, 2009 Important Changes to Vanguard U.S. Growth Fund Restructuring of Investment Advisory Team The board of trustees of Vanguard U.S. Growth Fund has restructured the Funds investment advisory team, removing AllianceBernstein L.P. (AllianceBernstein) as an investment advisor and reallocating the assets managed by AllianceBernstein equally between two new advisors to the Fund, Wellington Management Company, LLP (Wellington Management), and Delaware Management Company (d.b.a. Delaware Investments). William Blair & Company, L.L.C. (William Blair & Company), remains as an advisor to the Fund. In addition, effective immediately, James Golan and Tracy McCormick have each assumed the role of Portfolio Manager for the William Blair & Company portion of the U.S. Growth Fund. Mr. Golan and Ms. McCormick will initially co-manage the William Blair & Company portion of the Fund along with John F. Jostrand. It is expected that, as of December 31, 2010, Mr. Jostrand will no longer manage assets for the William Blair & Company portion of the U.S. Growth Fund. William Blair & Company, Delaware Investments, and Wellington Management each independently select and maintain a portfolio of common stocks for the Fund. In addition, as with other Vanguard funds that utilize a multimanager structure, The Vanguard Group, Inc. (Vanguard), will continue to invest a small percentage of the Funds assets in stock index futures and/or shares of exchange-traded funds to facilitate cash flows to and from the Funds advisors. The Funds board of trustees has designated the proportion of Fund assets to be managed by each advisor and may change these proportions at any time. Investment Objective and Fees and Expenses The Funds investment objective will not change. The restructuring of the Funds investment advisory team is expected to result in an increase in the estimated expense ratio for each share class of the Fund for the current fiscal year, to 0.53% from 0.49% for Investor Shares and to 0.34% from 0.30% for Admiral  Shares, based on the net assets for each share class. Despite the increase, the estimated expense ratios remain at a substantial discount to the average expense ratio for large-cap growth funds, which was 1.37% in 2009 (derived from data provided by Lipper Inc.). Summary Prospectus Text Changes The Summary Prospectus is revised as follows: The Fees and Expenses section is restated as follows: Fees and Expenses The following tables describe the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Investor Admiral Shares Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee None None Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee None None Account Service Fee (for fund account balances below $10,000) $20/year None Annual Fund Operating Expenses 1 (Expenses that you pay each year as a percentage of the value of your investment) Investor Admiral Shares Shares Management Expenses 0.49% 0.31% 12b-1 Distribution Fee None None Other Expenses 0.04% 0.03% Total Annual Fund Operating Expenses 0.53% 0.34% 1 The expenses shown are based on estimated amounts for the current fiscal year. Examples The following examples are intended to help you compare the cost of investing in the Funds Investor Shares or Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. These examples assume that the Shares provide a return of 5% a year and that operating expenses remain as stated. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $54 $170 $296 $665 Admiral Shares 35 The Investment Advisors section is restated as follows: Investment Advisors Delaware Management Company (d.b.a. Delaware Investments) Wellington Management Company, LLP William Blair & Company, L.L.C. Portfolio Managers Christopher J. Bonavico, CFA, Vice President, Senior Portfolio Manager, and Equity Analyst at Delaware Investments. He has co-managed a portion of the Fund since October 2010. Christopher M. Ericksen, CFA, Vice President, Portfolio Manager, and Equity Analyst at Delaware Investments. He has co-managed a portion of the Fund since October 2010. Daniel J. Prislin, CFA, Vice President, Senior Portfolio Manager, and Equity Analyst at Delaware Investments. He has co-managed a portion of the Fund since October 2010. Jeffrey S. Van Harte, CFA, Senior Vice President, Chief Investment OfficerFocus Growth Equity at Delaware Investments. He has co-managed a portion of the Fund since October 2010. Andrew J. Shilling, CFA, Senior Vice President and Equity Portfolio Manager of Wellington Management. He has managed a portion of the Fund since October 2010. James Golan, CFA, Principal and Portfolio Manager of William Blair & Company. He has co-managed a portion of the Fund since 2010. John F. Jostrand, CFA, Principal and Portfolio Manager of William Blair & Company. He has managed a portion of the Fund since 2004 (co-managed since 2010). Tracy McCormick, CFA, Principal and Portfolio Manager of William Blair & Company. She has co-managed a portion of the Fund since 2010. CFA ® is a trademark owned by CFA Institute. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SPS 23 102010 Vanguard World Fund Supplement to the Statement of Additional Information Dated September 30, 2010 Important Changes to Vanguard U.S. Growth Fund Restructuring of Investment Advisory Team The board of trustees of Vanguard U.S. Growth Fund has restructured the Funds investment advisory team, removing AllianceBernstein L.P. (AllianceBernstein) as an investment advisor and reallocating the assets managed by AllianceBernstein equally between two new advisors to the Fund, Wellington Management Company, LLP (Wellington Management), and Delaware Management Company (d.b.a. Delaware Investments). William Blair & Company, L.L.C. (William Blair & Company), remains as an advisor to the Fund. In addition, effective immediately, James Golan and Tracy McCormick have each assumed the role of Portfolio Manager for the William Blair & Company portion of the U.S. Growth Fund. Mr. Golan and Ms. McCormick will initially co-manage the William Blair & Company portion of the Fund along with John F. Jostrand. It is expected that, as of December 31, 2010, Mr. Jostrand will no longer manage assets for the William Blair & Company portion of the U.S. Growth Fund. William Blair & Company, Delaware Investments, and Wellington Management each independently select and maintain a portfolio of common stocks for the Fund. In addition, as with other Vanguard funds that utilize a multimanager structure, The Vanguard Group, Inc. (Vanguard), will continue to invest a small percentage of the Funds assets in stock index futures and/or shares of exchange-traded funds to facilitate cash flows to and from the Funds advisors. The Funds board of trustees has designated the proportion of Fund assets to be managed by each advisor and may change these proportions at any time. Investment Objective and Fees and Expenses The Funds investment objective will not change. The restructuring of the Funds investment advisory team is expected to result in an increase in the estimated expense ratio for each share class of the Fund for the current fiscal year, to 0.53% from 0.49% for Investor Shares and to 0.34% from 0.30% for Admiral Shares, based on the net assets for each share class. Despite the increase, the estimated expense ratios remain at a substantial discount to the average expense ratio for large-cap growth funds, which was 1.37%(derived from data provided by Lipper Inc.). Statement of Additional Information Text Changes The Statement of Additional Information is revised as follows: In the Investment Advisory Services section, the introductory section on page B-47 is amended as follows: The Trust currently uses seven investment advisors: Baillie Gifford Overseas Ltd. provides investment advisory services for a portion of assets in the International Growth Fund. Delaware Management Company (d.b.a. Delaware Investments) provides investment advisory services for a portion of assets in the U.S. Growth Fund. M&G Investment Management Limited provides investment advisory services for a portion of assets in the International Growth Fund. Schroder Investment Management North America Inc. provides investment advisory services for a portion of assets in the International Growth Fund. Vanguard provides investment advisory services to the FTSE Social Index Fund, the U.S. Sector Index Funds, the Extended Duration Treasury Index Fund, and the Mega Cap 300 Index Funds. Wellington Management Company, LLP , provides investment advisory services for a portion of assets in the U.S. Growth Fund. William Blair & Company, L.L.C., provides investment advisory services for a portion of assets in the U.S. Growth Fund. The Trust previously employed one other firm as investment advisor: AllianceBernstein L.P. provided investment advisory services for a portion of assets in the U.S. Growth Fund from 2001 through September 2010. For funds that are advised by independent third-party advisory firms unaffiliated with Vanguard, Vanguard hires investment advisory firms, not individual portfolio managers, to provide investment advisory services to such funds. Vanguard negotiates each advisory agreement, which contains advisory fee arrangements, on an arms-length basis with the advisory firm. Each advisory agreement is reviewed annually by each funds board of trustees, taking into account numerous factors, which include, without limitation: the nature, extent, and quality of the services provided; investment performance; and fair market value of services provided. Each advisory agreement is between the Trust and the advisory firm, not between the Trust and the portfolio manager. The structure of the advisory fees paid to each unaffiliated investment advisory firm is described in the following sections. In addition, each firm has established policies and procedures designed to address potential conflicts of interest. Each firms compensation structure and management of potential conflicts of interest is summarized by the advisory firm in the following sections for the period ended August 31, 2009 (August 31, 2010, for Wellington Management and Delaware Investments). In the Investment Advisory Services section, under I. Vanguard U.S. Growth Fund, on page B-47, the first paragraph is replaced with the following: Vanguard U.S. Growth Fund uses a multimanager approach. The Fund currently has three investment advisors: Delaware Investments, Wellington Management Company, LLP , and William Blair & Company, L.L.C. Also under I. Vanguard U.S. Growth Fund, starting on page B-48, all references to AllianceBernstein are removed and the following is added: A. Delaware Investments Delaware Investments is an investment management firm and a series of Delaware Management Holdings, Inc. (DMHI). DMHI is a subsidiary, and subject to the ultimate control, of Macquarie Group, Ltd., a Sydney, Australia-headquartered global provider of banking, financial, advisory, and investment services. 1. Other Accounts Managed Jeffrey S. Van Harte co-manages a portion of Vanguard U.S. Growth Fund; as of August 31, 2010, the Fund had held assets of $3.5 billion. As of July 31, 2010, Mr. Van Harte also managed 25 other registered investment companies with total assets of $2.8 billion (advisory fees not based on account performance) and 59 other accounts with total assets of $6.3 billion (advisory fees based on account performance for five of these accounts with total assets of $579.7 million). Christopher J. Bonavico co-manages a portion of Vanguard U.S. Growth Fund; as of August 31, 2010, the Fund had held assets of $3.5 billion. As of July 31, 2010, Mr. Bonavico also managed 31 other registered investment companies with total assets of $3.9 billion (advisory fees not based on account performance) and 67 other accounts with total assets of $6.5 billion (advisory fees based on account performance for five of these accounts with total assets of $579.7 million). Christopher M. Ericksen co-manages a portion of Vanguard U.S. Growth Fund; as of August 31, 2010, the Fund had held assets of $3.5 billion. As of July 31, 2010, Mr. Ericksen also managed 21 other registered investment companies with total assets of $2.4 billion (advisory fees not based on account performance) and 58 other accounts with total assets of $5.9 billion (advisory fees based on account performance for five of these accounts with total assets of $471.3 million). Daniel J. Prislin co-manages a portion of Vanguard U.S. Growth Fund; as of August 31, 2010, the Fund had held assets of $3.5 billion. As of July 31, 2010, Mr. Prislin also managed 31 other registered investment companies with total assets of $3.9 billion (advisory fees not based on account performance) and 66 other accounts with total assets of $6.5 billion (advisory fees based on account performance for five of these accounts with total assets of $579.7 million). 2. Material Conflicts of Interest Individual portfolio managers may perform investment management services for other funds or accounts similar to those provided to the Fund, and the investment action for each other fund or account and the Fund may differ. For example, one account or fund may be selling a security, while another account or fund may be purchasing or holding the same security. As a result, transactions executed for one account and the Fund may adversely affect the value of securities held by another fund or account. In addition, the management of multiple other funds or accounts and the Fund may give rise to potential conflicts of interest, as a portfolio manager must allocate time and effort to multiple funds or accounts and the Fund. A portfolio manager may discover an investment opportunity that may be suitable for more than one account or fund. The investment opportunity may be limited, however, so that all funds or accounts for which the investment would be suitable may not be able to participate. Delaware Investments has adopted procedures designed to allocate investments fairly across multiple funds or accounts. Five of the accounts managed by the portfolio managers have a performance-based fee. This compensation structure presents a potential conflict of interest. The portfolio manager has an incentive to manage this account so as to enhance its performance, to the possible detriment of other accounts for which the investment manager does not receive a performance-based fee. A portfolio managers management of personal accounts also may present certain conflicts of interest. Although Delaware Investments code of ethics is designed to address these potential conflicts, there is no guarantee that it will do so. 3. Description of Compensation Each portfolio managers compensation consists of the following: Base Salary
